09/07/2021


                                         DA 20-0556
                                                                                 Case Number: DA 20-0556


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2021 MT 227



DEANNA H. McATEE,

              Plaintiff and Appellant,

         v.

MORRISON AND FRAMPTON, PLLP,

              Defendant and Appellee.



APPEAL FROM:          District Court of the Eleventh Judicial District,
                      In and For the County of Flathead, Cause No. DV-14-1017
                      Honorable Dan Wilson, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                      Mark M. Kovacich, Ben A. Snipes, Odegaard Kovacich Snipes, P.C.,
                      Great Falls, Montana

                      Michael J. McKeon, Jr., McKeon Law, PLLC, Butte, Montana

               For Appellee:

                      Fred Simpson, Jenks & Simpson, P.C., Missoula, Montana



                                                 Submitted on Briefs: July 14, 2021
                                                           Decided: September 7, 2021


Filed:
                                c .,.--.
                                      6--4(
                      __________________________________________
                                       Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.


¶1    Plaintiff Deanna H. McAtee appeals from the orders of the Eleventh Judicial District

Court, Flathead County, granting summary judgment in favor of Defendant Morrison and

Frampton, PLLP, (M&F) and dismissing McAtee’s malicious prosecution claim with

prejudice. We restate and address the following issues on appeal:

      1. Did the District Court err by granting summary judgment to M&F on McAtee’s
         malicious prosecution claim upon determining the claim was judicially
         estopped?

      2. Did the District Court err by granting summary judgment to M&F on McAtee’s
         malicious prosecution claim upon its determination that McAtee could not
         demonstrate M&F lacked probable cause to bring the claim?

¶2    We affirm in part, reverse in part, and remand for further proceedings consistent

with this Opinion.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶3    In May 2007, McAtee owned The Mortgage Source (TMS), a mortgage company

that brokered loans under a line of credit with Whitefish Credit Union (WCU). McAtee

brokered a construction loan, managed by WCU employee Doug Johnson, on which the

borrowers defaulted in 2008. McAtee was included on the loan as a personal guarantor,

and TMS held a trust indenture on the property. TMS assigned its interest in the trust

indenture to WCU. The assignment was not recorded.

¶4    When the borrowers defaulted on the loan, Johnson instructed McAtee to foreclose

on the property to save WCU the foreclosure expenses. A trustee sale occurred in February

2010, at which time TMS obtained title to the property. TMS sought additional financing


                                           2
from WCU to complete the unfinished construction on the property and to enable the

property’s sale to satisfy a portion of the loan obligations owed to WCU. WCU refused,

which prompted McAtee to obtain a loan from another source secured by the property.

¶5     In March 2011, M&F filed a civil complaint against McAtee on behalf of WCU,

alleging that McAtee committed fraud when she foreclosed on the property and pledged

WCU’s collateral rather than TMS’s collateral as security for the mortgage to the new

lender, leaving WCU with an unsecured loan. M&F also reported the fraud allegations to

federal law enforcement authorities, resulting in McAtee’s indictment on two counts of

federal banking fraud.

¶6     The criminal charges and civil fraud claims were ultimately dismissed against

McAtee on September 19, 2012, and January 29, 2014, respectively. During the pendency

of the civil and criminal fraud actions, on July 30, 2011, McAtee filed for bankruptcy and

received a discharge from the bankruptcy court on November 9, 2011. The bankruptcy

court closed its file on May 20, 2013.

¶7     In January 2015, McAtee filed a separate civil lawsuit against M&F alleging

malicious prosecution (Count I), abuse of process (Count II), and constructive fraud (Count

III), based on M&F’s involvement in initiating the fraud proceedings against her. M&F

moved for summary judgment on all claims, asserting McAtee was judicially estopped

from pursuing her claims against M&F because she had failed to disclose the claims as

assets in her personal bankruptcy. M&F also argued it was immune from the malicious

prosecution claim based on federal law; that McAtee’s abuse of process and constructive



                                            3
fraud claims were time-barred under the applicable statutes of limitations; and that McAtee

failed to allege facts in her complaint establishing all elements of constructive fraud.

¶8     In its May 14, 2018 and January 31, 2019 orders, the District Court denied M&F

summary judgment on McAtee’s malicious prosecution claim upon determining that the

claim was not barred by judicial estoppel. The District Court granted M&F summary

judgment on each of McAtee’s claims on other grounds and dismissed the claims with

prejudice.

¶9     McAtee appealed the District Court’s orders, and M&F cross-appealed.                We

dismissed the appeal without prejudice and remanded to the District Court for

reconsideration in light of our intervening opinion, Kucera v. City of Billings, 2020 MT 34,

399 Mont. 10, 457 P.3d 952.            See McAtee v. Morrison & Frampton, PLLP,

No. DA 19-0278, Order (Mont. Mar. 10, 2020).

¶10    In its October 23, 2020 order on remand, the District Court granted summary

judgment in favor of M&F on the issue of judicial estoppel and dismissed McAtee’s

malicious prosecution claim with prejudice. McAtee appeals.

                               STANDARDS OF REVIEW

¶11    “We conduct a de novo review of a district court’s ruling on motions for summary

judgment, using the same M. R. Civ. P. 56 criteria as the district court.” Norbeck v.

Flathead Cty., 2019 MT 84, ¶ 12, 395 Mont. 294, 438 P.3d 811. M. R. Civ. P. 56(c)(3)

provides that summary judgment is only appropriate when “the pleadings, the discovery

and disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.” If the

                                              4
movant establishes no material factual dispute and entitlement to judgment as a matter of

law, the burden then shifts to the non-movant “to prove, by more than mere denial and

speculation, that a genuine issue of material fact does exist.” Dovey v. BNSF Ry. Co., 2008

MT 350, ¶ 12, 346 Mont. 305, 195 P.3d 1223.

¶12    In deciding a motion for summary judgment, the court “makes no factual findings

and resolves no factual disputes . . . .” Dovey, ¶ 20 (citations omitted).

                                       DISCUSSION

¶13    1. Did the District Court err by granting summary judgment to M&F on McAtee’s
       malicious prosecution claim upon determining the claim was judicially estopped?

¶14    “Judicial estoppel is an equitable doctrine intended to protect the integrity of the

judicial process from manipulation by litigants who seek to prevail, twice, on opposite

theories.” Kucera, ¶ 9. The doctrine prevents a party to an action from intentionally taking

a position inconsistent with the party’s prior judicial declarations. Kucera, ¶ 9. Judicial

estoppel does not apply “when a party’s prior position was based on inadvertence or

mistake.” Kucera, ¶ 9.

¶15    In the context of bankruptcy, we have recognized that “a debtor who fails to disclose

a contingent and unliquidated claim in a bankruptcy proceeding is judicially estopped from

pursuing that claim after being discharged from bankruptcy.” Kucera, ¶ 9 (citing Hamilton

v. State Farm Fire & Cas. Co., 270 F.3d 778, 783 (9th Cir. 2001)). A debtor who realizes

she has a potential claim against a creditor must amend her bankruptcy schedule to include

the claim as an asset. Kucera, ¶ 10 (citing Dovey, ¶ 21). See also 11 U.S.C. § 541(a)

(providing the bankruptcy estate includes “all legal or equitable interests of the debtor in


                                              5
property as of the commencement of the case.”). The debtor’s duty to disclose the potential

claim continues until the bankruptcy proceeding closes. Kucera, ¶ 12.

¶16    McAtee argues on appeal that at the time she filed her bankruptcy petition, she was

not required “to schedule a potential malicious prosecution claim as if it were an accrued

cause of action” because no favorable termination of the action had occurred in the

underlying case.

¶17    “To determine whether a claim for malicious prosecution is part of the bankruptcy

estate, one must examine whether it is sufficiently rooted in pre-petition conduct.” Johnson

v. Mitchell, No. CIV S-10-1968 GEB GGH PS, 2011 U.S. Dist. LEXIS 44367, at *13, 2011

WL 1586069 (Apr. 22, 2011). A claim for malicious prosecution is established upon a

showing of the following elements:

       (1) a judicial proceeding was commenced and prosecuted against the
           plaintiff;
       (2) the defendant was responsible for instigating, prosecuting or continuing
           such proceeding;
       (3) there was a lack of probable cause for the defendant’s acts;
       (4) the defendant was actuated by malice;
       (5) the judicial proceeding terminated favorably for plaintiff; and
       (6) the plaintiff suffered damage.

Plouffe v. Mont. Dep’t of Pub. Health & Human Servs., 2002 MT 64, ¶ 16, 309 Mont. 184,

45 P.3d 10. All six elements must exist for the claim to accrue. Plouffe, ¶ 16; Belanus v.

Potter, 2017 MT 95, ¶ 17, 387 Mont. 298, 394 P.3d 906 (quoting § 27-2-102(2), MCA)

(“A claim accrues ‘when all elements of the claim or cause exist or have occurred, the right

to maintain an action on the claim or cause is complete, and a court or other agency is

authorized to accept jurisdiction of the action.’”).


                                              6
¶18    McAtee filed her bankruptcy petition on July 30, 2011. Because the criminal fraud

charges were commenced and dismissed against her during the time her bankruptcy case

was open, McAtee was required to disclose her malicious prosecution claim as premised

on the criminal case once the charges were dismissed. See Kucera, ¶ 12 (quotations

omitted). McAtee’s failure to disclose the claim as premised on the criminal charges in

her bankruptcy judicially estops her from pursuing the claim in this later action.1

¶19    McAtee was not required, however, to amend her bankruptcy schedules to include

her malicious prosecution claim as premised on the civil fraud action because no

termination, favorable or otherwise, existed in the civil fraud action while McAtee’s

bankruptcy case was pending.        Considering that “the element of termination in [a]

plaintiff’s favor is of paramount importance to a malicious prosecution claim, and the claim

would not exist without this primary predicate,” Johnson, *20, McAtee’s malicious

prosecution claim, as premised on the civil fraud action, had not yet accrued at the time she

filed her bankruptcy petition and cannot be deemed rooted in her pre-bankruptcy conduct.

McAtee was therefore not required to schedule the claim as an asset in the bankruptcy

proceeding.

¶20    The District Court erred by holding that McAtee’s failure to disclose the unaccrued

malicious prosecution claim based on M&F’s civil fraud action in the bankruptcy

proceeding judicially estopped her from later pursuing the claim. To the extent McAtee’s


   1
     McAtee also argues on appeal that M&F’s report of fraud leading to the criminal charges was
not protected under 31 U.S.C. § 5318 of the Anunzio-Wylie Anti-Money Laundering Act. Because
we determine McAtee’s malicious prosecution claim as premised on the criminal charges is
judicially estopped, we decline to address this argument on appeal.
                                               7
claim was premised on M&F’s instigation of criminal charges against her, the District

Court correctly held that she is judicially estopped from pursuing the claim.

¶21    2. Did the District Court err by granting summary judgment to M&F on McAtee’s
       malicious prosecution claim upon its determination that McAtee could not
       demonstrate M&F lacked probable cause to bring the claim?

¶22    “A malicious prosecution begins in malice, without probable cause to believe the

action can succeed, and finally ends in failure.” Plouffe, ¶ 16. “Want of probable cause is

an essential element of a malicious prosecution cause of action.” Reece v. Pierce Flooring,

194 Mont. 91, 96, 634 P.2d 640, 643 (1981). In the context of malicious prosecution,

probable cause means “reasonable grounds for suspicion, supported by circumstances

reasonably strong in themselves to warrant a reasonably prudent and cautious person in the

belief that the accused is guilty of the offense charged.” White v. State, 2013 MT 187, ¶ 36,

371 Mont. 1, 305 P.3d 795 (internal alterations omitted).

¶23    McAtee correctly argues on appeal that the District Court erroneously determined

as a matter of law that M&F had probable cause to file the underlying fraud claim. Probable

cause is “determined under an objective standard on the basis of the facts known to the

party initiating the legal action . . . .” Plouffe, ¶ 18. “A finding of probable cause to

instigate civil litigation . . . is based on a totality of the circumstances.” Plouffe, ¶ 19. As

such, the issue of whether probable cause existed at the time of filing the underlying action

“must be submitted to the jury for resolution when direct and circumstantial evidence

related to the defendant’s knowledge is susceptible to different conclusions by reasonable

persons.” Plouffe, ¶ 18. “Only where the material facts are not in dispute, or when only



                                               8
reasonable inference can be drawn from the evidence, does the existence of probable cause

become an issue of law for the court to resolve.” Reece, 194 Mont. at 96, 634 P.2d at 643.

¶24    The theory underlying McAtee’s malicious prosecution claim is that M&F’s

investigation based solely on review of the WCU loan file formed an inadequate basis to

establish probable cause, because certain witnesses or possible witnesses were not

interviewed prior to M&F filing the civil fraud claim against McAtee.2 McAtee alleges in

her amended complaint that neither M&F nor WCU spoke with WCU employee Johnson,

who instructed that McAtee foreclose on WCU’s lien interest to avoid WCU bearing the

costs of foreclosure. McAtee’s allegations regarding the reasonableness of M&F’s actions

or inactions during its investigation are a material factual dispute that must be resolved by

a jury. The District Court erred in granting summary judgment to M&F on McAtee’s civil

malicious prosecution claim.

                                         CONCLUSION

¶25    We reverse the District Court’s grant of summary judgment to M&F upon

determining that McAtee’s failure to disclose the civil fraud claim in the bankruptcy

proceeding judicially estopped her from later pursuing her malicious prosecution claim.

We affirm the District Court’s grant of summary judgment to M&F to the extent it applied

judicial estoppel to McAtee’s claim as premised on the criminal charges that were brought

against her. We reverse the District Court’s grant of summary judgment to M&F upon


   2
      Although McAtee focuses her argument on appeal primarily on whether M&F had probable
cause to institute its civil fraud claim, the lack of probable cause element of a malicious prosecution
claim may be established by a defendant’s conduct in “instigating, prosecuting or continuing a
judicial proceeding . . . .” Spoja v. White, 2014 MT 9, ¶ 12, 373 Mont. 269, 317 P.3d 153.
                                                  9
determining that McAtee could not demonstrate as a matter of law that M&F lacked

probable cause at the time M&F filed its civil fraud claim. We remand the case for further

proceedings consistent with this Opinion.


                                                 /S/ JAMES JEREMIAH SHEA


We Concur:

/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                                            10